R.S. Smith, J. (dissenting).
The issue here is not whether the Department of Labor must conduct a survey every time it classifies work for purposes of the prevailing wage requirements. No one says that it must. Nor is the question whether the Department may consider collective bargaining agreements in classifying work. Of course it may. The question is whether the Department may classify work on some basis other than the “prevailing practice,” or custom, as to which workers actually perform the work in question.
I am unable to discern any coherent or comprehensible alternative to the “prevailing practice” approach that the Department has long followed. The Department says that it is free to substitute what it calls the “nature of the work” test, but that test seems to me devoid of meaningful content. Thus, in sanctioning the Department’s departure from the prevailing practice test, I think the majority opens the door to arbitrary decision-making.
In this case, the Department of Labor has required petitioner to pay ironworkers’ wages for the installation of preglazed windows, despite overwhelming evidence that this work is customarily performed by glaziers, not ironworkers. The Department’s position is that this evidence is irrelevant. The report and recommendation of the hearing officer in this case, which the Commissioner of Labor adopted, found that the Department’s own decision in Matter of Cortland Glass Co. (PRC Nos. 94-8074A, 95-0790 [Jan. 10, 2000]) was erroneous because it *60“determin[ed] the prevailing practice” rather than applying what the hearing officer called “the intrinsic ‘nature of the work’ factor” in deciding how to classify the activity in question. The hearing officer quoted a dictionary definition of “intrinsic”: “belonging to the essential nature or constitution of a thing.”
Thus the Department’s decision here rests on the premise that an activity like installing preglazed windows has an “intrinsic” nature that can be determined without reference to what the prevailing practice is. The Department does not explain how the intrinsic nature of a particular kind of work is to be discovered. I would hold that the Department’s decision must be set aside, because I do not think it is possible to define the Platonic ideal of either the work of ironworkers or the work of glaziers, without considering what ironworkers and glaziers actually do.
The evidence relied on by the hearing officer in this case neither clarifies what the Department thinks the “nature of the work” test is nor offers any assurance that the test can be rationally or predictably applied. Since he considered prevailing practice irrelevant, the hearing officer discounted all evidence of who actually does the work in question—including a survey presented by petitioner that put the glaziers’ share of such work in eastern New York at 94%. The hearing officer consulted collective bargaining agreements, but found that the work in question is claimed by both glaziers and ironworkers and declined to “enter into a jurisdictional dispute between unions.” The hearing officer relied instead on an agreement between ironworkers and carpenters, to which the glaziers were not a party, in which the carpenters ceded the installation of preglazed windows to the ironworkers; this is a bit like relying on an agreement between the United States and Mexico to settle a United States-Canada border dispute.
According to the majority, the Department relied “[pjrimarily” on “evidence of the process” by which preglazed windows are installed; the majority mentions that the process involves “aluminum clips” and “fastener screws,” and that “no glazing was necessary” (majority op at 57). But the opinion of the Department’s hearing officer does not say that he relied “primarily” on this evidence, and neither he nor the majority explains how it supports the conclusion that installation of preglazed windows is intrinsically ironwork.
*61An attempt to find the intrinsic nature of this work by use of a dictionary will be unproductive. My dictionary defines “glazing” as “the action, process, or trade of fitting windows with glass” (Merriam-Webster’s Collegiate Dictionary [10th ed 1993]). The Department, and the majority, apparently infer from the term “preglazed” that glazing occurs when products called windows, consisting of glass and other materials, are manufactured; but why could not the dictionary definition apply equally well to the activity in which products consisting largely of glass are attached to the spaces called windows in a building? And in any event, where is the “ironwork”? Where, for that matter, is the iron? My point here is not to show that the glaziers would win the verbal debate, though perhaps they would; it is to show that this sort of sterile wordplay, divorced from the question of what workers in the real world do, is not a basis for the rational classification of work for purposes of the prevailing wage law.
The Department, and the majority, suggest that the cases support using a “nature of the work” rather than a “prevailing practice” test, but I think this is a misinterpretation of the cases. The decisions that use the term “nature of the work” support the commonsense idea that one must examine the nature of the work in order to determine what the prevailing practice is; they do not suggest that “nature of the work” and “prevailing practice” are alternatives. Matter of Kelly v Beame (15 NY2d 103, 109 [1965]) says that “[t]he pivotal question is the nature of the work actually performed” (emphasis added)— implying that actual practice is not only relevant, but dispositive (see also Matter of General Elec. Co. v New York State Dept. of Labor, 154 AD2d 117, 120 [3d Dept 1990], affd on op below 76 NY2d 946 [1990] [nature of the work test satisfied because “work envisaged by the project ... is performed by electricians” (emphasis added)]; Matter of Otis E. Serv. v Hudacs, 185 AD2d 483, 485 [3d Dept 1992] [Department’s finding “that the workers did enough work with pipe to qualify as ‘pipe men’ ” upheld as reflecting “the nature of the work” (emphasis added)]). These cases contradict, rather than support, the Department’s theory that it can decide the nature of the work without determining what the prevailing practice is.
The Department, and the majority, also rely on the 1983 amendments to the prevailing wage legislation. These amendments give no support, however, to discarding the prevailing practice test for classification. The amendments relate not to classification of work but to wages and supplements, and provide *62generally that the “prevailing rate of wage,” and practices with respect to supplements, shall be determined by reference to collective bargaining agreements, subject to certain limitations (see Labor Law § 220 [5]). The statute requiring classification of work (Labor Law § 220 [3-a] [a]) was not materially changed in 1983.1 believe the 1983 amendments are irrelevant to this case.
This does not mean, of course, that collective bargaining agreements are irrelevant to job classification. It is perfectly reasonable, quite apart from the 1983 amendments, for the Department to examine collective bargaining agreements as evidence of what the prevailing practice with respect to job classification is. But if it wants to ignore prevailing practice, the Department must at least suggest some other rational way of classifying work. It has not done so.
Ultimately, the majority’s decision here rests on the rule that we will defer to the judgment of administrative agencies when, with the aid of their expertise, they interpret the legislation it is their duty to implement. I agree that we should defer to the Department if it chose to prefer one means rather than another of determining the prevailing practice—for example, to weigh survey evidence more or less heavily than the evidence of collective bargaining agreements. I would also defer to the Department in its definition of the geographical area within which the prevailing practice is to be determined; the majority may be right in saying that classification must occur before the relevant “locality,” within the meaning of the statute, can be identified (majority op at 57 n 8). But to defer to the Department’s decision to be guided by the “intrinsic nature of the work” in preference to prevailing practice is to defer to an approach that fundamentally makes no sense. Deference, in this context, is acquiescence in purely arbitrary classification, for there is no way to demonstrate that any decision about the intrinsic nature of a particular piece of work is either right or wrong.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt and Read concur with Judge Graffeo; Judge R.S. Smith dissents and votes to reverse in a separate opinion.
Judgment affirmed, with costs.